DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  
In claim 22, line 3, “a key” should read “the key”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the bottom" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the bottom” has been interpreted as “a bottom of the sliding wall”. Claims 17-29 are similarly rejected by virtue of their dependency from claim 16.
Claim 23 recites the limitation "another elastic component" in lines 1 and 5.  It is unclear if there are three elastic components in the delivery device or two. For clarity, it is recommended that claim 23 is amended to read “The delivery device according to claim 22, wherein a second component is provided inside of the sliding handle at a top thereof, and a transverse plate is provided inside of the sliding handle at the top, with an opening provided on the transverse plate; one end, close to the tooth block, of the key support penetrates through the opening and is connected to the tooth block; and the second 
Claim 24 recites “another elastic component” in lines 1 and 3. It is unclear if “another elastic component” refers to the “another elastic component” from claim 23 or if one or more additional elastic components are being recited. For clarity, it is recommended that claim 24 is amended to read “The delivery device according to claim 23, wherein the second the second 
Claim 26 recites the limitation "the opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the opening” has been interpreted as “an opening”.	
Allowable Subject Matter
Claims 16-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Regarding claim 16, the closest prior art documents of record, Cordeiro et al. (US 20100094393) and Luo et al. (CN 105361985), fail to disclose either “the elastic component is compressed until the first engagement structures and the second engagement structure are separated” or “one end of the elastic component is connected to the tooth block and the other end of the elastic component is connected to an inner wall of the sliding handle at the bottom”. It is noted that all citations of Luo refer to the translation filed 06/23/2021.
Cordeiro discloses a delivery device (see fig. 12 and [0019]) for conveying an Implant, comprising: a holder (200), a guide rod (35), a sliding handle (40), and a position locking device (30); wherein one end of the guide rod is connected to the holder (see [0046]), and the other end of the guide rod penetrates through the sliding handle (see [0046] and fig. 12-13); wherein an outer surface of the guide rod is provided with a plurality of first engagement structures axially spaced apart from each other along the guide rod (the elongated instrument 35 may have ribs, threads or other structure for engaging with the position locking device 30, see [0019] and fig. 12-13); wherein the position locking device is provided in the sliding handle (see fig. 12-13), and the position locking device comprises a tooth block (arms 80 with teeth 98, see fig. 5-6) an elastic component (spring 152), wherein the tooth block is sleeved on the guide rod (the arms 80 are sleeved on the guide rod since they are connected to the base 50 which is sleeved on the guide rod, see fig. 13), and the tooth block is provided with a second engagement structure (teeth 98, see fig. 5-6); the elastic component is provided inside the sliding handle (see fig. 13), and one end of the elastic component is connected to the tooth block (one end of the spring 152 is connected to the arms 80 via the connection to actuating member 120, see fig. 1 and [0036) and the other end of the elastic component is connected to an inner wall of the sliding handle at the bottom (the other end of the spring 152 is connected to the wall of the sliding handle 40 via the connection to base 50 which is connected to the walls of the handle at support members 46, see fig. 13); the elastic component and the tooth block cooperate to allow the first engagement structures and the second engagement structure to engage with each other when the elastic component is one of not compressed or partially compressed (the spring 152 biases the actuating member 120 to engage with the arms 80 such that the teeth 98 project into the inner lumen of the base 50 and engage with the elongated instrument 35, see fig. 10-11 and [0036]), the sliding handle cannot move axially along the guide rod (see [0036]), allowing the implant to be in a release-locked state; and the implant is in a releasable state when the first engagement structures and the second engagement structure are separated (see [0047]).
Cordeiro fails to teach the first and second engagement structures are separated when the elastic component is compressed. Additionally, the first and second engagement structures are not capable of separating when the elastic component is compressed. 
Luo discloses a delivery device (see Fig. 1) for conveying an implant, comprising: a holder(3), a guide rod (8), a sliding handle (6), and a position locking device (4); wherein one end of the guide rod is connected to the holder, and the other end of the guide rod penetrates through the sliding handle; wherein an outer surface of the guide rod is provided with a plurality of first engagement structures (16) axially spaced apart from each other along the guide rod (see Fig. 2); wherein the position locking device is provided in the sliding handle (see Fig. 1), and the position locking device comprises a tooth block (18) and an elastic component (17), wherein the tooth block is sleeved on the guide rod (see page, 10, paragraph 2), and the tooth block is provided with a second engagement structure (18 has a threaded structure, see page, 10, paragraph 2); the elastic component is provided inside the sliding handle (the elastic component 17 is provided inside the handle since the tooth block is inside the sliding handle, see Fig. 1), and one end of the elastic component is connected to the tooth block (both ends of the elastic component are connected to the tooth block, see Fig. 4); the elastic component and the tooth block cooperate to allow the first engagement structures and the second engagement structure to engage with each other when the elastic component is one of not compressed or partially compressed, the sliding handle cannot move axially along the guide rod (when the first and second engagement structures are engaged the sliding handle cannot move distally, see page, 10, paragraph 2), allowing the implant to be in a release-locked state; and the implant is in a releasable state when the elastic component is compressed until the first engagement structures and the second engagement structure are separated (pressing the release button 4 causes the elastic component 17 to be compressed and the first and second engagement structures separate to allow the handle to move back and forth, see page, 10, paragraph 3). 
Luo fails to expressly teach one end of the elastic component is connected to the tooth block and the other end of the elastic component is connected to an inner wall of the sliding handle at the bottom.
Because the structure and function of the delivery devices of Cordeiro and Luo are so different, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the technical solutions of claim 16 according to any prior document of record or any combination thereof.
Regarding claims 17-29, the prior art of record fails to teach the delivery device according to claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Koch (US 20090105798) discloses a delivery device for conveying an implant (see Fig. 1) having a position locking device and a key assembly (see Fig. 2); Hendriksen et al. (US 20090143738) discloses a delivery device for conveying an implant (see Fig. 3) having a tooth block comprising a U-shaped support member (see Fig. 6A-7B); Vad et al. (US 20160338864) discloses a delivery device for conveying an implant with a position locking device (see Abstract and Fig. 8-17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771